Mr. Justice Burnett
delivered the following dissenting opinion.
The legislative assembly at its twenty-seventh regular session enacted a law with this title: “To protect subcontractors, materialmen, and laborers performing labor for the state or any municipality or subdivision; requiring a sufficient bond to protect the state from liens; defining the duties of state officials in awarding and carrying out contracts; declaring eight hours to be a day’s labor in all cases where the state or any county, school district, municipality, or division is concerned, and prescribing a penalty fox violation of the law.” After a section providing that every contract made with the state, or any county, school district, or municipality therein shall be conditioned, among other things, that no person shall be employed for more than eight hours in any one day or forty-eight hours in any one week, except in cases of emergency when no other competent labor is available, etc., Section 4 reads thus: “In all cases where labor is employed by the state, county, school district, municipality, municipal corporation, or subdivision, either directly or through another, as a contractor, no person shall be required or permitted to labor more than eight hours fin any one day, or forty-eight hours in any one week, except in cases of necessity, emergency, or where public policy absolutely requires it, in which event the person or persons so employed for excessive hours shall receive double pay for the overtime so employed; and no emergency, necessity, or public policy shall be presumed to exist when other labor of like skill and effi*228ciency which has not been employed full time is available. ’ ’
Section 6 is as follows: “All contractors, subcontractors, or agents, or persons whatsoever in authority or in charge, who shall violate the provisions of this act as to the hours of employment of labor as herein provided, shall be deemed guilty of a misdemeanor and upon conviction shall be fined in a sum of not less than fifty dollars nor more than one thousand dollars, or with imprisonment in the county jail for a period of not less than five days nor more than one year, or by both such fine and imprisonment, in the discretion of the court.”
Operating under this act, one O. P. Hoff, on October 31, 1913, filed an information under oath before a magistrate of Marion County, charging that “B. E. Lee Steiner, defendant above named, was at all times herein mentioned, and is now the duly appointed, qualified, and acting agent and superintendent of the Oregon State Hospital of the State of Oregon, and as such employs laborers to perform labor for and on behalf of the State of Oregon. That said B. E. Lee Steiner, in Marion County, Oregon, on the 29th day of October, 1913, then and there being, did then and there, as agent and superintendent of the Oregon State Hospital of the State of Oregon, have in his employ "W. L. Davis, and did then and there as such superintendent and agent require and permit the said W. L. Davis to then and there perform labor for the State of Oregon, as a laborer on the asylum farm, more than eight hours during the twenty-four which constitutes the said day; that the said W. L. Davis was not then and there employed in a case of necessity or emergency, or where public policy absolutely required it, and that there was then and there laborers of like skill and efficiency as the said ~W. L. Davis, who had not then and there employed their full available time.” Upon this informa*229tion the magistrate issued a warrant, under which the constable with whom it was lodged took custody of the petitioner here. Like proceedings were had upon an information filed by the same party with respect to an engineer. Thereupon the defendant in the information applied to this court by an original petition for a writ of habeas corpus, and the constable has made a return setting forth the information and warrant under which he is acting. The question arises upon demurrer to the return.
It may be conceded that the state can exercise reasonable legislative power in declaring conditions and hours of labor affecting its own employees, and that the statute in question is effective for the purpose of incorporating into every contract the conditions named in the statute. That, however, is not all the issue involved. The direct question to be determined here is whether the statute imposes upon the petitioner a duty, the violation of which will constitute a crime. In its supposed aspect as a criminal statute this law is subject to the rule declared by Mr. Justice Prim in State v. Mann, 2 Or. 255: “A crime or public offense is some act forbidden by law; and it is a well-settled rule of law that no one can be punished for doing an act, unless it clearly appears that the act sought to be punished comes clearly within both the spirit and letter of the law prohibiting it. The act constituting the offense should be clearly and specially described in the statute, and with sufficient certainty, at least, to enable the court to determine, from the words used in the statute, whether the act charged in the indictment comes within the prohibition of the law.” *
In Cook v. State, 26 Ind. App. 278, 281 (59 N. E. 489, 490), the doctrine is thus laid down: “The language of a criminal statute cannot be extended beyond its reasonable meaning, and, wherever the court entertains a reasonable doubt as to the meaning, the doubt *230must be resolved in favor of the accused. The court must expound what it finds written, and cannot import additional meaning- without sufficient indication thereof in the words of the statute, with such aids thereto as the established rules of law authorize. ’ ’
In Rohlf v. Kasemeier, 140 Iowa, 182 (118 N. W. 276, 132 Am. St. Rep. 261, 17 Ann. Cas. 750, 23 L. R. A. (N. S.) 1284), the court says: “It must be remembered that the word is found in a criminal statute, and that in the interpretation of such statutes different rules apply from those which obtain in civil matters, or where contracts are involved. Nothing- is to be added to such statutes by intendment, and, as a rule, they are to have a strict construction”: See, also, State v. Dailey, 76 Neb. 770 (107 N. W. 1094); Daggett v. State, 4 Conn. 60 (10 Am. Dec. 100); Austin v. State, 71 Ga. 595; State v. Fisher, 53 Or. 38 (98 Pac. 713).
Deferring to the language of Section 4, we find that “no person shall be required or permitted to labor more than eight hours in any one day. ’ ’ It would appear from this language that a person who labored more than eight hours without permission would thereby violate the law. No one besides the employee is mentioned in the inhibition of the section, and for the purposes of criminal prosecutions we cannot include persons not named therein. The language of this section, as well as that of Section 6, is purely impersonal. It is not stated in the law who shall have power to require or permit anyone to labor. In other words, no direct limitation is placed upon anyone having authority over labor, the violation of which limitation would constitute a crime. What constitutes a violation of the statute under Section 6 is not defined. No act constituting a crime is described in the statute with the certainty required by the rule established in State v. Mann, 2 Or. 255. It is left to inference and speculation. No citizen ought to be adjudged guilty *231of a crime or deprived of his liberty on mere implication or strained construction. As a criminal statute, the enactment is void for uncertainty.
Moreover, the terms of that section are directed against “all contractors, subcontractors, or agents, or persons whatsoever in authority or in charge who shall violate the provisions of this act.” Under well-known rules of statutory construction, these terms, being associated together, must mean substantially the same thing, so that, construing this section in favor of a defendant liberally as the rule requires, it is fair to say that it refers only to contractors and those standing in the same class. Taking the whole act together, it manifestly applies to contracts made with the state, or some municipal corporation therein, and at best provides a penalty only for the violation of the terms of such agreements.
Again, if the matter is to be affected by the authority of someone to require or permit an employee to labor, much light may be thrown upon the situation by consulting the act of February 21, 1913 (Laws 1913, pp. 119, 121). This act creates what is known as the Oregon State Board of Control, consisting of the Governor, Secretary of State, and State Treasurer. By that act the board of control is vested with authority over the Oregon State Insane Asylum, thereafter to be known as the Oregon State Hospital. Section 3 confers upon the board “full authority and exclusive government, direction and supervision over the several institutions enumerated in Section 2 of the act.” That section, after conferring upon the board authority to appoint superintendents, provide by-laws, prescribe the duties of the executive heads of the several institutions, and to suspend or discharge them or their subordinates, fix the salaries of all officers and employees, contract for supplies and betterments, exercise the power of eminent domain, take, receive, and *232hold property of all kinds, etc., closes with these words: “And to do and perform all legal and peaceful acts requisite and necessary for the successful management and maintenance of said institutions.” It would thus appear that the board has all authority, 'short of the power to declare martial law, in the management of the institutions and the employees; for we find that it is restricted to “all legal and peaceful acts requisite and necessary.” The conclusion is plain that, so far as the statute discloses, it is the board alone which has authority to require or permit labor for more than eight hours in one day. The defendant, himself an employee, cannot be in a statutory situation, either to permit or require extra service within the meaning of the law, and ought not to be made the scapegoat of those who employ him.
The prisoner should be discharged.